Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Latchmie Narayan Toolasprashad appeals a district court order construing his filing as a successive 28 U.S.C.A. § 2255 (West Supp.2010) motion and denying relief. We have reviewed the record and the district court’s order and conclude the court correctly held it could not consider a second or successive § 2255 motion. We have considered Toolasprashad’s claim that the court erred by not considering that he was seeking relief under Fed. R.Crim.P. 33 and conclude Toolasprashad is not entitled to relief under Rule 33.
Accordingly, we affirm the district court’s order. We deny Toolasprashad’s motion for appointment of counsel and we grant his motion to seal exhibits. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.